


110 HJ 78 IH: Providing for congressional disapproval

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 78
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Ellison (for
			 himself, Mr. Allen,
			 Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mr. Peterson of Minnesota,
			 Mr. Ramstad, and
			 Mr. Walz of Minnesota) introduced the
			 following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Centers for Medicare & Medicaid Services within the Department of Health
		  and Human Services relating to optional State plan case management services
		  under the Medicaid Program.
	
	
		That Congress disapproves the rule
			 submitted by the Centers for Medicare & Medicaid Services within the
			 Department of Health and Human Services relating to optional State plan case
			 management services under the Medicaid program (published at 72 Fed. Reg. 68077
			 (December 4, 2007)), and such rule shall have no force or effect.
		
